Name: Commission Regulation (EC) No 2367/98 of 30 October 1998 introducing transitional measures in the olive oil sector with a view to the application of the scheme for the marketing years 1998/99 to 2000/01
 Type: Regulation
 Subject Matter: cooperation policy;  economic policy;  consumption;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R2367Commission Regulation (EC) No 2367/98 of 30 October 1998 introducing transitional measures in the olive oil sector with a view to the application of the scheme for the marketing years 1998/99 to 2000/01 Official Journal L 293 , 31/10/1998 P. 0064 - 0066COMMISSION REGULATION (EC) No 2367/98 of 30 October 1998 introducing transitional measures in the olive oil sector with a view to the application of the scheme for the marketing years 1998/99 to 2000/01THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2),Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats, and in particular Article 3(1) thereof,Whereas Regulation (EC) No 1638/98 introduces major changes in the common organisation of the market in oils and fats from 1 November 1998; whereas public buying in and consumption aid have been abolished, the private storage aid scheme has been overhauled and the control mechanisms and priorities have had a change of focus; whereas it is accordingly necessary to introduce transitional measures to ensure smooth passage between the schemes in force before and after 1 November 1998;Whereas Council Regulation (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil (3), as last amended by Regulation (EC) No 1582/96 (4), is repealed from 1 November 1998; whereas the rules need to be laid down as regards applying for, checking and granting consumption aid in respect of quantities entitled to such aid before that date;Whereas the checks on the quantities eligible for consumption aid before 1 November 1998, laid down by Commission Regulation (EEC) No 2677/85 of 24 September 1985 laying down implementing rules in respect of the system of consumption aid for olive oil (5), as last amended by Regulation (EC) No 887/96 (6), may continue for a certain period after the abolition of this aid and relate to increasingly smaller quantities and sums; whereas, to redirect olive oil controls towards oil mills, the extent of each check on consumption aid applications should be reduced; whereas the checks on consumption aid can be done to a great extent using the stock records of the approved plants; whereas the securities for imported olive oil can be released from 1 November 1998 once it is demonstrated that the quantity in question did not also benefit from consumption aid;Whereas Commission Regulation (EC) No 94/98 of 14 January 1998 on the storage contracts for olive oil for the 1997/98 marketing year (7), as last amended by Regulation (EC) No 597/98 (8), includes a definition of oil placed on the market which must be adjusted in the light of the abolition of the consumption aid scheme;Whereas Regulation (EC) No 1638/98 deletes Article 12 of Regulation No 136/66/EEC, with effect from 1 November 1998, relating in particular to the conditions under which olive oil is bought in and the period in which a tender can be submitted; whereas, with a view to clarity, the buying-in arrangements laid down in Commission Regulation (EEC) No 3472/85 of 10 December 1985 on the buying in and storage of olive oil by intervention agencies (9), as last amended by Regulation (EC) No 2187/98 (10), should apply to olive oils offered for intervention in the period in question;Whereas Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/01 marketing years (11) provides for several mechanisms to improve the level of information on and checking of olive oil production and its component parts; whereas it is necessary to specify clearly the situation as regards stocks of olive oil from preceding marketing years still held by producers and mills;Whereas Regulation (EEC) No 2677/85 and Commission Regulation (EEC) No 683/85 (12) should be repealed because they are no longer applicable;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 The measures laid down in Articles 9(3), 10 and 11 of Regulation (EEC) No 2677/85 shall apply to consumption aid applications submitted before 1 November 1998.The deadlines for recognising entitlement to the aid in the case of the applications referred to in the preceding paragraph and laid down in Articles 9(3) and 11(2) of Regulation (EEC) No 2677/85 are hereby extended by one month if they expire in November or December 1998.Article 2 In the case of quantities of olive oil for which no consumption aid application was submitted before 1 November 1998 aid applications shall be submitted no later than 31 December 1998 and the measures laid down in Article 9(2) and (3) of Regulation (EEC) No 2677/85 shall apply, except for the on-the-spot checks provided for in Article 9(3).Article 3 1. The olive oil packaging plants approved in accordance with Regulation (EEC) No 3089/78 that have made consumption aid applications before 1 November 1998 but have not been checked on the spot before that date shall send the competent body in their Member State, or the inspection agency as appropriate, before 1 December 1998:(a) a copy of their stock records for September and October 1998;(b) a monthly stock-records statement for the period running from the month to which the aid application relates to August 1998.2. The plants referred to in paragraph 1 shall continue to keep the stock records laid down in Article 3 of Regulation (EEC) No 2677/85 until 30 November 1998.Article 4 Aid applications that have not been checked on the spot by 1 November 1998 in accordance with Article 12 of Regulation (EEC) No 2677/85 shall be checked for consistency with the information sent by the plants pursuant to Article 3.Where, following the check referred to in the first paragraph, the competent body in the Member State has doubts as to the veracity of the information contained in the aid application, and in the case of plants approved during the 1997/98 marketing year that have not been checked on the spot, it shall apply the provisions of Article 12 of Regulation (EEC) No 2677/85 using the information that can be requested up to 30 November 1998.Article 5 The security referred to in Article 9 of Regulation (EEC) No 3089/78 shall be released on or after 1 November 1998 if it is demonstrated to the satisfaction of the Member State that the oil in question did not qualify for consumption aid or for the production refund for preserves applying until 31 October 1998.Article 6 The words 'packaging plant approved` in Article 5(2) of Regulation (EC) No 94/98 are replaced by 'packaging plants approved on 31 October 1998`.Article 7 The detailed rules on the buying in of olive oil by intervention agencies laid down in Regulation (EEC) No 3472/85 shall apply to virgin olive oils for which the date of the offer referred to in Article 4(1) of that Regulation lies between 1 July and 31 October 1998.Article 8 Before 1 February 1999, the approved mills and oil producers who submitted a production aid application not lower than 100 kg for the 1997/98 marketing year shall send the competent body in the Member State or, as appropriate, the producer organisation of which they are a member, a written declaration of the stocks of olive oil from previous years that they held on 1 November 1998. This requirement shall be waived for those oil producers or mills with less than 50 litres in stock on that date.Before 1 March 1999, producer organisations shall notify the competent body in the Member State, or the inspection agency as appropriate, of the stocks declared by their members. The Member States shall inform the Commission of the stocks as declared in the preceding paragraph before 15 March 1999.The declarations referred to in the first paragraph shall be checked by the Member States as part of the controls pursuant to Articles 28 and 30 of Regulation (EC) No 2366/98. Notwithstanding the results of the other controls laid down in that Regulation, where a declaraton is not made:- the quantity eligible for aid for the 1998/99 marketing year in the case of the oil producer concerned shall be reduced by 5 %,- notwithstanding any applicable national penalities, Article 13(4) of Regulation (EEC) No 2261/84 shall apply to compliance with the conditions laid down in this Article, due regard being had to the risks relating to the quantities eligible for aid.Article 9 Regulations (EEC) No 2677/85 and (EEC) No 683/85 are hereby repealed.Article 10 The Regulation shall enter into force on 1 November 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 210, 28. 7. 1998, p. 32.(3) OJ L 369, 29. 12. 1978, p. 12.(4) OJ L 206, 16. 8. 1996, p. 13.(5) OJ L 254, 25. 9. 1985, p. 5.(6) OJ L 119, 16. 5. 1996, p. 16.(7) OJ L 9, 15. 1. 1998, p. 25.(8) OJ L 79, 17. 3. 1998, p. 13.(9) OJ L 333, 11. 12. 1985, p. 5.(10) OJ L 275, 10. 10. 1998, p. 29.(11) See page 50 of this Official Journal.(12) OJ L 75, 16. 3. 1985, p. 7.